Exhibit 10.1

Summary of Board Committee Compensation

         
General Committee Member Annual Retainer
  $ 5,000  
Committee Chair Annual Retainer (paid in addition to General Committee Member
Annual Retainer)
       
Audit Committee
  $ 20,000  
Compensation Committee
  $ 20,000  
Nominating and Corporate Governance Committee
  $ 10,000  
Attendance Fees for Committee Meetings (in-person or telephonic; per meeting)
       
Audit Committee
  $ 3,500  
Compensation Committee
  $ 2,500  
Nominating and Corporate Governance Committee
  $ 2,500  

